Citation Nr: 0125368	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-14 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at a private hospital on June 18, 1998.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1948 to March 1950 and from February 1953 to August 1954.

In July 1998, the Medical Administration Service (MAS) of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Jackson, Mississippi, determined the veteran was not entitled 
to reimbursement of unauthorized medical expenses (UMEs) that 
he recently had incurred at a private hospital on June 18, 
1998.  He appealed to the Board of Veterans' Appeals (Board).  
And as support for his claim, he testified at a hearing at 
the VAMC in October 1998.  The Board later remanded the case 
to the VAMC in September 1999 so the veteran could testify 
at another hearing-but this time before a Member of the Board 
at the local regional office (RO).  That hearing was held in 
July 2001 before the signing judge of this decision.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses on 
June 18, 1998, as a result of receiving treatment at a 
private hospital.

2.  The veteran does not have any adjudicated service-
connected disabilities.


CONCLUSION OF LAW

The veteran has failed to state a claim upon which relief can 
be granted for the reimbursement of the unauthorized medical 
expenses that he incurred on June 18, 1998, at the private 
hospital.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. §§ 17.120, 17.121, 17.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to be reimbursed by VA for unauthorized medical 
expenses incurred at a private hospital, three criteria must 
be met.  And one of those criteria-in fact, the very first 
requirement, is that the veteran at least have an adjudicated 
service-connected disability.  38 U.S.C.A. § 1728; see also 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80).  Here, 
however, the veteran does not.  Although he receives a VA 
pension, that is for several conditions that are not service 
connected (i.e., not related to his service in the military).  
So, unfortunately, there simply is no legal authority for the 
Board to grant his claim for reimbursement of the 
private medical expenses in question-regardless of any 
collateral considerations of whether the treatment he 
received was for a valid medical emergency such that a VAMC 
was not feasibly available.  Ibid; see also Parker v. Brown, 
7 Vet. App. 116 (1994); Zimick v. West, 11 Vet. App. 45, 49 
(1998).

Lastly, in denying this claim, the Board is mindful of the 
recently enacted Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
new law, which since has been codified, as amended, at 38 
U.S.C.A. § 5100 et seq., redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a veteran of information and evidence necessary to 
substantiate his claim for VA benefits.  See also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001); 
66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 20001).  This 
new law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to claims filed on or after the date of enactment 
of the VCAA, November 9, 2000, and to those that were filed 
before that date but which are not yet final.  VAOPGCPREC 11-
2000 (Nov. 27, 2000); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In this particular instance, however, it is not necessary to 
remand this appeal to the agency of original jurisdiction, 
i.e., the VAMC, to provide the veteran and his representative 
notice of this new law because there is no legal possibility 
of him prevailing.  The outcome of his appeal is 
predetermined; that is to say, he clearly did not have an 
already adjudicated service-connected disability when he 
received the treatment in question, so he can never satisfy 
the criteria of the governing statute and regulation.  That, 
in turn, means that it would be pointless to remand his case 
to the VAMC for consideration of a new law that would not 
make any difference in the outcome of his appeal.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
Consequently, he is not prejudiced by the Board going ahead 
and deciding his claim without remanding his appeal to the 
VAMC for compliance with the VCAA.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).


ORDER

The claim for reimbursement of the unauthorized medical 
expenses incurred on June 18, 1998, at the private hospital, 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

